Exhibit 10.2

February __, 2007

[Name and Address of Regional President]

Dear ______:

This letter will serve to confirm your compensation plan for calendar year 2007
(the “Period”) as President of Standard Pacific’s __________ region, consisting
of the ___________________ Divisions of Standard Pacific Corp. (the “Region”),
which is as follows:

 

  1. Your base salary will be $_______ per year, payable semi-monthly.

 

  2. In addition to your base salary, you will receive the following incentive
compensation (collectively, the “Incentive Compensation”):

 

  a. An incentive bonus under our 2005 Stock Incentive Plan of ____% of the
pre-tax net profits (the “Pre-Tax Bonus”) of the Region for the Period after
deduction of (A) a parent company overhead burden equal to ____% of all sales
(including unconsolidated joint venture homebuilding and third party land sales)
of the Region, and (B) all other corporate charges allocated to the Region and
its divisions from time to time (such as insurance and interest charges). The
following items will also impact the calculation of your Pre-Tax Bonus:

 

  i. that portion of the pre-tax profits of Family Lending Services, Inc.,
attributable to the operations of the Region will be included in the
calculation,

 

  ii. the impact of any goodwill impairments will be excluded from the
calculation, and

 

  iii. the impact of inventory impairments and land deposit write-offs will be
included in the calculation.

 

  b. A discretionary bonus of up to $______ (the “Discretionary Bonus”),
approved by the Compensation Committee, based on the Chief Executive Officer’s
subjective evaluation of your overall performance, and the achievement of the
Region in the following areas: inventory and sales targets outlined in the 2007
first quarter budget, management development and succession planning, internal
controls and other corporate initiatives.

 

  3. The Pre-Tax Bonus will be paid in cash upon completion of the annual audit.
Notwithstanding the foregoing, if your employment is terminated by the Company
without cause prior to the end of the Period, any pro-rata portion of your
Pre-Tax Bonus payable in accordance with Section 4 below will be paid in cash no
later than the later of: (i) twenty (20) days following the filing of the
Company’s Form 10-Q for the last completed calendar quarter ending prior to the
termination of your employment, and (ii) ten (10) days following termination of
your employment.



--------------------------------------------------------------------------------

  4. No Pre-Tax Bonus for the Period will be paid if you terminate your
employment prior to the end of the Period or if you are discharged by the
Company for cause prior to the end of the Period. If you are discharged by the
Company without cause during the Period, you will be paid a pro-rata portion of
your Pre-Tax Bonus based on the Region’s pre-tax profit (subject to all the
adjustments described in this letter) through the end of the last completed
calendar quarter prior to the termination of your employment.

 

  5. The payment and the amount of the Discretionary Bonus, if any, will at all
times be at the sole discretion of the Compensation Committee.

 

  6. You may not transfer all or any portion of your Incentive Compensation
prior to actual payment.

 

  7. You will receive an auto allowance of $______ monthly.

 

  8. For purposes of all computations under this letter, the accounting records
maintained by the Corporate accounting staff covering the Region’s activities,
the application of all accounting principles and rules by the Corporate
accounting staff and all determinations and calculations by the Corporate
accounting staff will be conclusive and binding absent manifest error.

 

  9. Nothing herein shall modify your status as an at-will employee of the
Company.

 

  10. This letter states the entire understanding between you and the Company
regarding your compensation for calendar year 2007 and supercedes and replaces
all prior and contemporary oral and written agreements, understandings and
discussions concerning your compensation for calendar year 2007.

Sincerely,

STANDARD PACIFIC CORP. (the “Company”)

 

Stephen J. Scarborough          Chairman of the Board       President,
                                                              Region and Chief
Executive Officer      